Earl Warren: Number 72, United States of America, Appellant, versus George Donald Shirey, Mr. Anderson.
Malcolm Anderson: Mr. Chief Justice, may it please the Court. This is an appeal from the decision of the District Court for the Middle District of Pennsylvania in dismissing an information. Since it seems to involve the construction of Section 214 of Title 18, probable jurisdiction was noted. Brief of this or the record is of course extremely brief. The information is one paragraph long. It read as follows On or about of the 5th of December 1953, in the City of York, Pennsylvania, in the Middle District of Pennsylvania and in the jurisdiction of the Court, in violation of Section 213, the defendant did knowingly, willfully and unlawfully offered or promised to Congressman Stauffer to donate to the Republican Party the sum of $1000 a year in consideration of the use of influence to procure the Office of Postmaster of York, Pennsylvania. The defendant, through his counsel, this information was filed on July of 1954 and the defendant, through his counsel, immediately filed a motion to dismiss on the grounds that this information did not state a cause or crime within Section 214. The matter was briefed and argued in September of 1954 and then March 17, 1958. The decision was handed down and the order dismissing the information. The court below looked at the information, looked back at the statute and said that the offer of $1000, to donate $1000 to the Republican Party made the Republican Party the offeree, and that the language of Section 214 read, “Whoever…offers or promises money or a thing of value, to any person, firm or corporation in consideration use of influence is guilty of misdemeanor,” pointed out that the Republican Party is not a firm, person or corporation and therefore, not within -- not proscribed by the Act. The Judge went on to point out that Section 215, which he called the counterpart, was originally enacted in 1926 with Section 214, as two sections of one Act. And that this other section specifically provides for political contribution says, “Whoever here in the form of political contribution or for personal emolument solicits money or a thing of value shall be guilty of misdemeanor.” He points that this indicates that it was not intended to proscribe the use of an offer of a political contribution in Section 214. We think that first, the lower court misconceived the issue but in any event, that the Republican Party is a person within the broad meaning of that term in criminal law. To go to the second point first, and I would rather but the case did not go off on that because it doesn't sit very well. It is not an easy feeling but nevertheless, it is a supportable one that the Republican Party is a person within Section 1 of Title 1, which was enacted one year prior to the reenactment of Section 214, includes, except where the context indicates otherwise a -- an association of persons. This matter was recently before this Court in the matter of a partnership as was there it could be an entity that could be prosecuted under criminal statute, which began with the words “Whoever” and it was determined in the A & P Trucking Company case decided last month, that such a broad interpretation, the word “Whoever” came within the criminal proscription of that particular Act. And we believe that a Republican Party is a person within the broad meaning of the word “Person” in Section 1 of Title 1 of the United States Code, but this is a stiff and stilted interpretation. The indictment or the information says that the offer or promise was to Congressman Stauffer, and we think that the real issue is whether he was offered anything of value. And the defendant, the defense counsel on page 14 of this brief says, “This is the basic policy of our brief, at least we agree this is the main point on which the issue should be determined that here is an offer to a party, to support this party if he gets a public office or inconsideration of the Congressman using his efforts to get this man a political appointed office.” The first point, first hurl I think, we have to get over is the fact that this is money, a $1000, it is money and we're coming in under the phrase, “Thing of value”. The defendant in his brief points out that the money or thing of value is in the disjuncture and that one cannot be the other. Although later in -- on page 14 on the top page 15, in order to limit the broad scope of the word or phrase, “Thing of value,” he says that the words “Money” modify color and give meaning to the phrase, “Thing of value.”
Charles E. Whittaker: Well, perhaps found (Inaudible)
Malcolm Anderson: Yes, I believe that money to another person can be a thing of value to the first person. I think perhaps if we change the illustration just enough that this offer was a $1000 a year to his law partner, we can see that it would not be the equivalent of a $1000 a year at the end but it would be something very definitely a thing of value.
Charles E. Whittaker: (Inaudible)
Malcolm Anderson: In -- in form, it was money, but the --
Charles E. Whittaker: (Inaudible)
Malcolm Anderson: That's right. That is all it's charging.
Charles E. Whittaker: (Inaudible)
Malcolm Anderson: Yes.
Charles E. Whittaker: (Inaudible)
Malcolm Anderson: That's right. But money, I believe, to a third person, can be a thing of value to the actual recipient of the promise.
Earl Warren: Mr. Anderson, I think I'm bothered too the same way as Justice Whittaker. Why is it necessary for you to come in under the phrase, “Thing of value” rather than money if he promise a $1000 to Congressman Stauffer?
Malcolm Anderson: Well, of course, he didn't promise that. Our difficulty is he immediately did not promise a $1000 to Congressman Stauffer. It would be a far more direct case if he had, he did not?
Felix Frankfurter: He promised it to him as a conduct, didn't he?
Earl Warren: That's what I understood.
Malcolm Anderson: This -- we believe, the benefit, would come to Congressman Stauffer but not maybe perhaps a full $1000 worth. It is a thing of value claim, the --
Earl Warren: Was it the $1000 to have been paid through Congressman Stauffer?
Malcolm Anderson: The information is silent on that and I would believe that it would be paid to the Republican Party, and not through Congressman Stauffer.
Earl Warren: Then because it was not -- because Congressman Stauffer was not to be the conduct for the money.
Malcolm Anderson: That is --
Earl Warren: That's the reason you say that he was promised a thing of value rather than the money?
Malcolm Anderson: That is right, sir.
Earl Warren: Yes, I see.
Felix Frankfurter: But the conduct of the promise said money.
Malcolm Anderson: Well --
Felix Frankfurter: He promised to him that he would give $1000 to some X.
Malcolm Anderson: We assume that the Congressman would take credit for having acquired it if he accepted the offer.
Felix Frankfurter: But -- but the promise run through the Congressman?
Malcolm Anderson: Yes, sir. That is our position. That the promise ran through the Congressman that it was not money to him, it was a thing of value to him, it was money to the party.
Felix Frankfurter: Well, whoever paid for policies, the statute if it -- if the statute merely -- well, whoever pays, any person for money.
Malcolm Anderson: Yes, sir.
Felix Frankfurter: I don't think then it would be sustainable, would it?
Malcolm Anderson: No. The word “Pay” obviously has a connotation --
Felix Frankfurter: Yes, but (Voice Overlap) --
Malcolm Anderson: -- of turning over money rather than a thing of value, yes, sir.
Hugo L. Black: Who has got -- perform the obligation, the Congressman?
Malcolm Anderson: The -- the payment would be by the defendant. The Congressman would be required to use his influence. Yes, sir. That is the way we read the information, we feel it is only reasonable,
Hugo L. Black: The party was not to use its influence on the information but the Congressman.
Malcolm Anderson: No, sir. That would raise a -- a far more difficult question which I would like to avoid. Would it be a crime if it was offered solely to the party to use its influence?
Felix Frankfurter: Vis-à-vis Shirey, this would be the appellee, the Congressman of the Republican Party, wasn't it?
Malcolm Anderson: Yes, sir.
Charles E. Whittaker: As I understand (Inaudible)
Malcolm Anderson: Yes, sir.
Charles E. Whittaker: (Inaudible)
Malcolm Anderson: Yes, sir. This is the way we would like the issue to go as contrary to the proposition that the Republican Party is a person, which as I said I feel is a rather stiff and stilted the interpretation of the language. The “thing of value” phrase is much used in the bribery chapter of Title 18, in 15 Sections of the 23, in the -- in Chapter XI of the Penal Code, the words “thing of value” are used to this bribery and graft chapters. And in agents, it is modified or there are other words used in conjunction with “thing of value” and in several instances where we have the offer of a bribe being prohibited, we have one set of words used and where we have the solicitation of a bribe, we another set of words used in connection with “thing of value”. “Thing of value” has had just about as broad interpretation in the law, as such general words could have, and this is one of the things which is pointed out by the defense counsel in his brief that almost anything then could be challenged in the -- in this area as a thing of value and offer to do a good job as Postmaster and so on. This, I think, is something that is inherent though in the criminal law procedure.
Felix Frankfurter: I think “thing of value” gets a color for money namely, that it has a monetary content?
Malcolm Anderson: Well, I think it probably it does, but I would hesitate to be bound tightly to that. In -- in the words and phrases, as I read through, yesterday, I found that the “thing of value” is included a -- a fur cape, a cat, a dog. The -- and such the ephemeral things as the endorsement on a check or even in one instance the use of a machine gun and a car to make a getaway.
Felix Frankfurter: I suggest that the phrase of “thing of value” is standing by itself may have a latitude of meaning that it may not add which is joined through though it is injunctive with money?
Malcolm Anderson: Yes, sir. I -- I have no objection in this instance to its being joined with money. I think perhaps that I ought not to be restricted too much because I find that the conscience and judgment of the prosecutors in the control of the courts and the wisdom of the juries will keep us from attempting to extend the concept of the “thing of value” too far in -- in prosecuting a judgment or opinion. And I think this is something that is true also of immoral conduct as in the manner. Yes, sir?
Charles E. Whittaker: (Inaudible)
Malcolm Anderson: I think that's inherent in the language.
Earl Warren: Perhaps, you can finish the answer after lunch.